           Case 2:19-mj-00969-DJA Document 15
                                           14 Filed 05/18/20 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for Matthew Michael Hansen

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case No. 2:19-mj-969-DJA

12                  Plaintiff,                              STIPULATION TO CONTINUE
                                                            BENCH TRIAL
13          v.
                                                            (Second Request)
14   MATTHEW MICHAEL HANSEN,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, Special United States Attorney, and Rachel Kent, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Andrew Wong, Assistant Federal Public Defender, counsel for Matthew Michael Hansen,
21   that the bench trial currently scheduled on May 27, 2020 at 9:00 am, be vacated and continued
22   to a date and time convenient to the Court.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel needs additional time to prepare for trial and determine if any
25   pretrial motions are necessary.
26          2.      Mr. Hansen is out of custody and does not object to a continuance.
           Case 2:19-mj-00969-DJA Document 15
                                           14 Filed 05/18/20 Page 2 of 4




 1          3.      Additionally, denial of this request for continuance could result in a miscarriage
 2   of justice. The additional time requested by this Stipulation is excludable in computing the time
 3   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United
 4   States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code
 5   § 3161(h)(7)(B)(iv).
 6          This is the second request for a continuance of the bench trial.
 7          DATED this 18th day of May, 2020.
 8
 9    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
10
11       /s/ Andrew Wong                                 /s/ Rachel Kent
      By_____________________________                 By_____________________________
12    ANDREW WONG                                     RACHEL KENT
      Assistant Federal Public Defender               Special Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
            Case 2:19-mj-00969-DJA Document 15
                                            14 Filed 05/18/20 Page 3 of 4




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                              Case No. 2:19-mj-969-DJA
 4
                    Plaintiff,                              FINDINGS OF FACT, CONCLUSIONS
 5                                                          OF LAW AND ORDER
            v.
 6
     MATTHEW MICHAEL HANSEN,
 7
                    Defendant.
 8
 9
                                         FINDINGS OF FACT
10
11          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

12   Court finds that:

13          1.      Defense counsel needs additional time to prepare for trial and determine if any

14   pretrial motions are necessary.

15          2.      Mr. Hansen is out of custody and does not object to a continuance.

16          3.      Additionally, denial of this request for continuance could result in a miscarriage

17   of justice. The additional time requested by this Stipulation is excludable in computing the time

18   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United

19   States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code

20   §§ 3161(h)(7)(B) and 3161(h)(7)(B)(iv).

21          This is the second request for a continuance of the bench trial.

22
23
24
25
26
                                                      3
            Case 2:19-mj-00969-DJA Document 15
                                            14 Filed 05/18/20 Page 4 of 4




 1                                     CONCLUSIONS OF LAW

 2          The ends of justice served by granting said continuance outweigh the best interest of the
 3   public and the defendant in a speedy trial, since the failure to grant said continuance would be
 4   likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
 5   opportunity within which to be able to effectively and thoroughly prepare for trial, taking into
 6   account the exercise of due diligence.
 7          The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
 8   United States Code, Section 3161(h)(7)(A), when the considering the facts under Title 18,
 9   United States Code, § 316(h)(7)(B)(iv).
10                                               ORDER

11         IT IS THEREFORE ORDERED that the bench trial currently scheduled on Wednesday,
12                                                            August 5, 2020 at the hour of
     May 27, 2020, at 9:00 a.m., be vacated and continued to ________________
13   9:00 a.m.
     ___:___ __.m.
14         DATED
         DATED thisthis ____
                     18th dayday
                               ofof May,2020.
                                  May,   2020.
15
16                                                  UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
                                                       4
